Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 1 of 6




                      5:19-cv-00115-JM-JTK




                                                            Moody
                                                        Kearney
Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 2 of 6
Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 3 of 6
Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 4 of 6
Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 5 of 6
Case 5:19-cv-00115-JM Document 2 Filed 04/04/19 Page 6 of 6
